STEPHENS, Associate Justice.
I dissent. I agree that because the action under the Street Readjustment Act [47 Stat. 747; D.C.Code (1929) Supp. I, tit. 25, §§ 99a-99j] was a statutory proceeding in rem and the instant case a personal action for failure of consideration, the two cases are based upon different causes of action. But I think that the matter involved in the instant case was actually litigated and determined in the statutory proceeding. The jury was there charged “first, to ascertain the damage which will be suffered by the owners of land in the District of Columbia resulting from the closing and abandonment of Brandywine Street, between Nebraska Avenue and 40th Street; ...” and was also instructed that “in awarding damages they shall consider Brandywine Street established, laid out and opened for all the ordinary purposes of a public highway.” Brandywine Street established, laid out and opened for all the purposes of a public highway was one of the things for which the appellant was assessed in the original condemnation suit, and it is for the failure of that — resulting from the fact that Brandywine Street was never actually opened and now in the statutory action has been legally closed — that the appellant seeks damages. Under such instructions the jury in ascertaining, in the statutory proceeding, the damages resulting from the closing and abandonment of Brandywine Street, considering it established, laid out and opened, necessarily considered as an element of the damage to the appellant the very matter at issue in the instant case. The jury in failing to return an affirmative verdict of damages for the appellant in the statutory action must have concluded that although the appellant was damaged by the closing of Brandywine Street, that damage was offset by other benefits such as the opening of Nebraska Avenue and Albemarle Street. Thus the appellant has had his day -in court. The Street Readjustment Act permits, in an action thereunder, the assessment of benefits as well as the awarding of damages. [§§ 99e-99f]
*205Putting a different case for the purpose of illustration, if, at the time of proceedings under the Street Readjustment Act, the surrounding street conditions had been precisely the same as they were at the time of the original condemnation action in which the appellant was assessed, the jury, in determining in the action under the Street Readjustment Act what damages were suffered from the closing of the theoretically opened Brandywine Street, would necessarily consider exactly the same conditions which had been considered by the condemnation jury in assessing for the opening of the street. And since the two juries would then have considered exactly the same conditions, the damages would be equal in amount ‘ to the assessment— subject only to the possible difference in judgment of separate juries. Yet under the ruling of the majority in the instant case the property owner could then bring another action for failure of consideration and recover the amount of his assessment. Concretely, he could have paid $2,000 to have the street opened, and then, although conditions had not changed before the Street Readjustment Act proceeding, would be entitled to recover $2,000 in that action and $2,000 more in a suit for failure of consideration. If the Street Readjustment Act proceeding would foreclose a subsequent action for failure of consideration in the situation supposed, it must equally do so in the instant situation. The issues which have been litigated and determined do not vary accordingly to whether the property owner did or did not win an award in the Street Readjustment Act action.
It is to be noted that the Street Readjustment Act was passed some three years after the decision by this court in District of Columbia v. Thompson, 58 App.D.C. 313, 30 F.(2d) 476, affirmed 281 U.S. 25, 50 S.Ct. 172, 74 L.Ed. 677. While the legislative history of that Act does not affirmatively show that Congress had the Thompson case in mind in passing it, nevertheless, it is apparent that the Act provides land owners in the District of Columbia with a remedy which they did not have at the time of the Thompson case.
I think the Street Readjustment Act is a condemnation act in reverse, designed, as is the condemnation act [D.C.Code (1929) tit. 25, §§ 51-71; 34 Stat. 151-153, 930; 35 Stat. 582; 36 Stat. 268; 37 Stat. 178; 39 Stat. 21; 41 Stat. 566; 44 Stat. 675; 45 Stat. 953] to dispose of all claims in a single suit. The condemnation act, for use in establishing streets, provides for the disposition of all claims, including claims for damages, made by persons whose land is taken, and claims for benefits, made by the District against those whose property will receive advantage; and the Street-Readjustment Act, for use in dis-establishing streets, also provides for the disposition of all claims in a single action, including claims of property owners for damages suffered from the dis-establishment of streets, as well as claims by the District because of benefits received by the abutting owners, that is, additional land.
I think that the majority opinion permits two suits on the same issue, and in so doing denies effect to the intent of Congress under the Street Readjustment Act.
GRONER, J., concurs in this dissent.